DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on February 15, 2021 in which claims 1-18 and 25-41 are presented for examination. Claims 19-24 have been withdrawn. Claims 27-41 are newly added.


Drawings
The drawings are objected to because of the following:
Figures 2, 3, 16 and 17 contain more than one figure within the figure numbers. Each Figure should be labeled with a separate figure number (see 37 C.F.R. 1.84(u) or be provided with connecting lead lines or brackets to show how the parts are interconnected.  
Figure 5 contains a reference number without a lead line. Lead lines must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Lead lines must be executed in the same way as lines in the drawing. See 37 C.F.R. 1.84(q) and 1.84(l).
Figure 2 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 12.


Claim Objections
Claim 1, 3 6, 7, 10, 25 and 39 are objected to because of the following informalities:  
Claim 1 recites “of first yarn channel side”, in line 8, this does not follow standard grammar language, this limitation could read as -- of the first yarn channel side… --
Claim 1 recites “the threading”, in line 18, which could read as -- the threading slot --, since it appears that “the threading” and “the threading slot” are meant to refer to 
Claim 3 recites “the female registration recesses in the impact plate”, which could read as -- the pair of alignment recesses in the impact plate--, since it appears that “the female registration recesses in the impact plate” and “the pair of alignment recesses in the impact plate” are meant to refer to the same elements, consistent claim language should be maintained throughout claim dependencies.

Claims 6 and 25 each recites “an insert plate and an impact plate are mounted to form a yarn channel between the insert plate below and the impact plate above”, which could read as -- an insert plate and an impact plate are mounted to form a yarn channel between the insert plate and the impact plate, the insert plate below the yarn channel and the impact plate above the yarn channel --, which would provide additional clarification as to the location of the insert and impact plates relative to the yarn channel.
Claim 7 recites “by only three pin fasteners” which could read as – by only the three pin fasteners -- since it appears that “by only three pin fasteners” and “the three pin fasteners” are meant to refer to the same elements, consistent claim language should be maintained throughout claim dependencies.
Claim 10 recites “wherein the pin fastener extending through the impact plate and the insert plate is unthreaded over a portion thereof extending through the insert plate”, which could read as: -- … is unthreaded over a portion thereof and extending through the insert plate --.

Claim 40 recites “the alignment pin”, which could read as -- the unthreaded alignment pin -- since it appears that “the alignment pin” and “the unthreaded alignment pin” are meant to refer to the same elements, consistent claim language should be maintained throughout claim dependencies.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Present Application
Patent 5,964,015
Claim 1. A jet for air interlacing multifilament textile yarn comprising 

an insert plate and an impact plate forming a yarn channel and a threading slot and 

jet orifice communicating with and centrally positioned relative to the yarn channel, 




the insert plate including a side wall forming a portion of the first yarn channel side below the threading slot, 

the impact plate including a lip having a side wall forming an upper portion of first yarn channel side above the threading slot, 





two pins for aligning the impact plate relative to the insert plate so that the side wall of the lip above the threading slot is spaced from the second opposed yarn channel side wall by a distance no greater than the side wall of the insert plate below the threading slot and the opposed second wall of the yarn channel, 

wherein the impact plate and the insert plate has a pair of alignment recesses and the insert plate also has a pair of alignment recesses wherein the alignment recesses in the impact plate and the insert plate are mutually alignable and are only on a same side of the channel as the two pins, to receive the two pins and to orient the side wall of the lip above the threading slot relative to the side wall of the insert plate below the threading when the first and second pins are received in the two mutually alignable female registration recesses wherein the insert and impact plates are mountable on a base only on the same side of the yarn channel s the two pins and the first 

Claim 5. The jet of Claim 1 wherein the side wall on the lip above the threading slot and the side wall below the threading slot are alignable in the same plane by the receipt of the first and second pins in the female registration recesses on the same side of the yarn channel.
e female registration recesses.


a base and a top plate forming a yarn channel and a threading slot, 




the yarn channel having parallel opposed side walls and having a lower convex 


the base including a side face forming a portion of one yarn channel side wall below the threading slot, 

the top plate including a lip having a side face forming a portion of the one yarn channel side wall above the threading slot, 

the base having a first shoulder spaced from the yarn channel and the top plate having a second shoulder spaced from the yarn channel, 

the first and second shoulders abutting so that the side face of the lip above the threading slot is in the same plane as the side face of the base below the threading slot to prevent damage to the yarn by exposed edges adjacent the threading slot.









Claim 2. The jet of claim 1 wherein the base includes a side face forming a second yarn channel side wall parallel to the side wall through which the threading slot extends.

Claim 8. The jet of claim 1 wherein the base has a flat upper surface and the top plate has a flat lower surface, the flat upper surface and the flat lower surface abutting when the top plate is assembled relative to the base to form the yarn 
top plate lower surface, the first shoulder and the second shoulder abutting when the top plate is assembled relative to the base to form the yarn channel.

Claim 10. The jet of claim 9 wherein a bolt is used to assembly the top plate to the base for forming the yarn channel, and wherein a camming sleeve is urged by the bolt into engagement with the camming surface on the top plate to force the second shoulder into abutment with the first shoulder. 



an insert plate and an impact plate forming a yarn channel and a threading slot and 

jet orifice communicating with and centrally positioned relative to the yarn channel, 

the yarn channel having parallel first and second opposed sides and having a lower convex surface formed in the insert plate and an upper surface formed by the impact plate, 


the insert plate including a side wall forming a portion of the first yarn channel side below the threading slot, 

the impact plate including a lip having a side wall forming an upper portion of first yarn channel side above the threading slot, 





two pins for aligning the impact plate relative to the insert plate so that the side wall of the lip above the threading slot is spaced from the second opposed yarn channel side wall by a distance no greater than the side wall of the insert plate below the threading slot and the opposed second wall of the yarn channel, 

wherein the impact plate and the insert plate has a pair of alignment recesses and the insert plate also has a pair of alignment recesses wherein the alignment recesses in the impact plate and the insert plate are mutually alignable and are only on a same side of the channel as the two pins, to receive the two pins and to orient the side wall of the lip above the threading slot relative to the side wall of the insert plate below the threading when the first and second pins are received in the two mutually alignable female registration recesses wherein the insert and impact plates are mountable on a base only on the same side of the yarn channel s the two pins and the first and second female registration recesses to for a narrow jet assembly on the base.


Claim 5. The jet assembly of Claim 1 wherein the side wall on the lip above the threading slot and the side wall below the threading slot are alignable in the same plane by the receipt of the first and second pins in the female registration recesses on the same side of the yarn channel.
e female registration recesses.
A jet nozzle for treating textile yarns comprising 

a base and a top plate attachable to the base to form a yarn channel, extending between opposite 
ends of the nozzle, between the base and the top plate, 

the base including an air inlet communicating with the yarn channel, 

the base having a first top surface and a second top surface on opposite sides of the yarn channel, 



the second top surface being offset relative to the first top surface, a first shoulder on the base extending from the first top surface and spaced from the yarn channel, and a second shoulder on the top plate spaced from the yarn channel, the first and second shoulders being abutable when the top plate is mounted on the base, a lip on the top plate 

the lip being spaced from the second shoulder by a distance equal to the spacing between the first 
shoulder and a base side wall below the threading slot, so that the lip and the base side wall form a yarn channel surface without protruding edges when the top plate is mounted on the base, and 

a cam surface configured so that a force on the cam surface moves the second shoulder into abutment with the first shoulder. 

Claim 16. wherein the base is mounted on a support and the bolt is fastened to the support.









Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 14 recites “wherein the three pin fasteners are cylindrical and extend into at least partially within bores in the impact plate, the insert plate and the base support”, which is unclear since the Specification gives no clear description of three pin fasteners that extend into at least partially within bores in the impact plate, the insert plate and the base support as claimed. Applicant’s Specification discloses in discloses in [0055], “a threaded mounting pin 80 is then inserted to these aligned holes and screwed into engagement with threads in the mounting hole 14c. The hole 64 in insert plate 50 is countersunk providing clearance for the head 82 on pin 80 so that top of pin 80 will not protrude above the upper surface of insert plate 50 when fully seated”, here, the pin fastener having the structure that “extending only through the insert plate and into the base support”, would not extend into at least partially within a bore in the impact plate as required by claim 14, since the pin fastener extends only through the insert plate and into the base support, as required by claim 6. Therefore, there is no disclosure of the first  pin fastener that both “extending only through the insert plate and into the base support” as required by claim 6, and to “extend into at least partially within bores in the 
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8-11, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “in the two mutually alignable female registration recesses”, in lines 18-19 and “the first and second female registration recesses” in line 20-21. There is insufficient antecedent basis for this limitation in the claim. Here, it appears that “the two mutually alignable female registration recesses” and “the first and second female registration recesses” are the same structure as the pair of alignment recesses in the impact plate and the pair of alignment recesses in the insert plate that are mutually alignable. However, the two mutually alignable female registration recesses has not been previously recited in the claim, similarly the “the first and second female registration recesses” has not been previously recited in the claim.

Claim 5 recites “the female registration recesses on the same side of the yarn channel”, there is insufficient antecedent basis for this limitation in the claim. Additionally, as stated above, “it appears that “the two mutually alignable female registration recesses” is the same structure as the pair of alignment recesses in the impact plate and the pair of alignment recesses in the insert plate that are mutually alignable, however, claim 1 recites limitations of, “a pair of alignment recesses and the insert plate also has a pair of alignment recesses wherein the alignment recesses in the impact plate and the insert plate are mutually alignable and are only on a same side of the channel”, “the two mutually alignable female registration recesses” and “the first and second female registration recesses”, therefore, clarification is needed.
Claim 12 recites “the spacing”, in two occurrences (lines 1 and 3), there is insufficient antecedent basis for this limitation in the claim. To obviate the rejection, Examiner suggests amending the claim to remove the recitation “the” – in which the limitation would read as “spacing between”.

only through the insert plate and into the base support, as required by claim 6, therefore, this pin fastener would not extend into at least partially within bores in the impact plate, as required by claim 14. Examiner notes: Applicant’s figure 5, supports a pin fastener that does not extend into a least partially within bores in the impact plate 30.
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27-28 and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter (6,609,278).

Regarding claim 28, Ritter teaches, wherein the one alignment pin comprises a clamping and alignment pin extending through both the insert plate and the impact plate and the other alignment pin extends through the insert plate and partially into the impact plate (“It is preferred that both dowel pins 5, 5' are arranged on a common straight line (VE) together with bolt 4. This renders both an optimal dowel connection and frictional connection, and it facilitates a narrow separation for the yarn run (as is illustrated in FIG. 5b)”, Col. 5 ln. 19-24, “For this purpose the cover plate is fitted with a pocket bore…with a slightly enlarged diameter at the end of the bore and an alignment bore for the dowel pin in the insertion bore part”, Col. 3 ln 37-41, “The alignment bore 16 ends with a blind hole 30 which is used for a defined embodiment of the alignment bore 15”, Col. 5 ln. 27-29, figures 1a and 1b, Examiner notes: figures 5a and 5b disclose “dowel pin and screw 
Regarding claim 39, Ritter teaches, a textile jet assembly comprising a insert plate and a impact plate forming a yarn channel and a threading slot therebetween with a jet orifice extending through the insert plate to communicate with the yarn channel (40 comprises 3 and 2 which form 41 and 43 with 44 extending through 3 to communicate with 41, Col. 5 ln. 49-53, figures 5a and 5b, see Col. 4 ln. 28-42, figures 1a-2b, Examiner notes: also figure 4a and Col. 5 ln. 44-46 which discloses 1 and/or 40), wherein the textile jet assembly is mountable on a base support through which a high pressure jet flows into and through the jet orifice in the insert plate and into the yarn channel (40 is mountable on 7 through which a high pressure jet flows into and through 44 in 3 and into 41, figures 5a and 5b, Examiner notes: 7 is shown in figure 1b, see also figure 4a and Col. 5 ln. 44-46 which discloses 20 and/or 40); wherein two spaced apart pins extend through the insert plate and at least partially into the impact plate on the same side of the yarn channel (“It is preferred that both dowel pins 5, 5' are arranged on a common straight line (VE) together with bolt 4.  This renders both an optimal dowel connection and frictional connection, and it facilitates a narrow separation for the yarn run (as is illustrated in FIG. 5b)”, Col. 5 ln. 19-24, “two dowel pins are used with two parts to be joined. For this purpose, two essentially identical alignment bores are fitted on the one hand, and one alignment bore and one slot alignment bore on the other”, 
Regarding claim 40, Ritter teaches, wherein the open ended slot extends only partially into the impact plate from a lower surface thereof so that the alignment pin extends only partially into the impact plate (“For this purpose the cover plate is fitted with a pocket bore…with a slightly enlarged diameter at the end of the bore and an alignment bore for the dowel pin in the insertion bore part”, Col. 3 ln 37-41, “The alignment bore 16 ends with a blind hole 30 which is used for a defined embodiment of the alignment bore 15”, Col. 5 ln. 27-29, therefore, the open ended slot extends only partially into 2 from a lower surface thereof so that 5’ extends only partially into 2, figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Naylor et al (4,679,284) in view of Sear (5,964,015).
Regarding claim 1, Naylor teaches, a jet assembly for air interlacing multifilament textile yarn (Abstract) comprising an insert plate and an impact plate forming a yarn channel and a threading slot and a jet orifice communicating with and centrally positioned relative to the yarn channel (11 and 12 forming 15 and 28 and 23 communicating with 15 and is centrally positioned relative to 15, as shown in figure 4), Col. 2-3 ln. 65-1, Col. 2 ln. 40-43, figures 1, 2a, 3 and 4), the yarn channel having first and second opposed sides and having a lower convex surface formed in the insert plate and an upper surface formed by the impact plate (15 has 20 and an opposite 20a/20b and has 29 formed in 11 and 19 formed by 12, Col. 2 ln. 43-55, annotated figure 2a), the insert plate including a side wall forming a portion of the first yarn channel side 
While Naylor discloses in Col. 2 ln. 59-55, “Alternatively, a semi-circular or U-shaped cross-section (illustrated in FIG. 2a) may be provided, but in each case the section is defined by a base wall 19 and side walls 20 providing a reducing width of the passageway 15 in the outlet portion 17 thereof in a direction away from the base wall 19”, Naylor fails to teach, the yarn channel having parallel first and second opposed sides, two pins for aligning the impact plate relative to the insert plate so that the side wall of the lip above the threading slot is spaced from the second opposed yarn channel side wall by a distance no greater than the side wall of the insert plate below the threading slot and the opposed second wall of the yarn channel.
Sear, a jet for air interlacing multifilament textile yarn (Abstract), teaches, the yarn channel having parallel first and second opposed sides (6 has 12 and 50/26 which are opposed sides and has 32 formed in 20 and 22 formed by 20, best shown in figure 3), the insert plate including a side wall forming a portion of the first yarn channel side below the threading slot (40 including 26 forming a portion of the annotated first yarn channel side below 6, Col. 3 ln. 3-4, annotated figure 3), the impact plate including a lip having a side wall forming an upper portion of first yarn channel side above the threading slot (40 including 46 having 50 forming an upper portion of the annotated first yarn channel side above 6, Col. 3 ln. 58-63, annotated figure 3), first and second pins for aligning the impact plate relative to the insert plate so that the side wall of the lip above the threading slot is spaced from the second opposed yarn channel side wall by a distance no greater than the side wall of the insert plate below the threading slot and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the yarn channel of Naylor with parallel first and second opposed sides as taught by Sear, and provide the impact plate of Naylor with alignment of the impact plate relative to the insert plate of Naylor so that the side wall of the lip above the threading slot is spaced from the second opposed yarn channel side wall by a distance no greater than the side wall of the insert plate below the threading slot and the opposed second wall of the yarn channel as further taught by Sear, in order to provide “coplanarity of the surfaces above and below the threading slot prevent damage to the yarn by exposed edges adjacent the threading slot”, Col. 1 ln. 63-65.

Regarding claim 2, the combined references teach, wherein the pair of female registration recesses in the insert plate comprises two holes extending into the insert plate (Naylor, “Referring now to the figures, there is shown an entangling jet 10 comprising two parts 11, 12 which are separably secured to each other by two screws 
The combined references fail to teach, two holes extending through the insert plate.
Sear further teaches, wherein the pair of female registration recesses in the insert plate comprises two holes extending through the insert plate (36 and 38 in 20 comprises two holes extending through 20, Col. 3 ln. 29-31, figure 4, Examiner notes: figure 4 appears to label bolt hole 38 as reference number 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide two holes of Naylor, as extending through the insert plate as taught by Sear, in order to provide the impact plate a stable attachment between the insert plate and the impact plate, since “The base 20 and the top plate 40 are assembled and held together by a bolt 70 which extends through a bore hole in both members and secures them to a support 90”, Col. 4 ln. 31-23, and “The base 20 is also held in place by a second bolt 80”, Col. 4 ln. 27-28.
Regarding claim 5, the combined references teach, wherein the side wall on the lip above the threading slot and the side wall below the threading slot are alignable in the same plane by the receipt of the first and second pins in the female registration recesses on the same side of the yarn channel (10b of Naylor above 28 and 10a of Naylor below 28 are alignable in the same plane by the receipt of 13 and 13 in 14 and 14 on the same side of 15, since as combined above, 10a and 10b is in the configuration of 50 and 26 of Sear, see Sear Col. 4 ln. 21-46, figures 2 and 3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Naylor et al (4,679,284) in view of Sear (5,964,015) in view of Simmen (2003/0110754).
Regarding claim 3, the combined references teach, wherein the female registration recesses in the impact plate comprise one hole extending through the impact plate and a slot extending through the impact plate (Naylor, 14 in 12 comprises 14 extending through 12 and 14 extending through 12, Col. 2 ln. 32-35, figure 3).
The combined references fail to teach, a slot extending only partially through the impact plate.
Simmen teaches, wherein the pair of female registration recesses in the impact plate comprise one hole extending through the impact plate and a slot extending only partially through the impact plate (48/47 in 40 comprise a hole for 48 extending through 40 and 47 extending only partially through 40, [0063], figures 8a-8c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the slot of Naylor, as extending a slot extending only partially through the impact plate as further taught by Simmons, in order to provide the slot as an alignment hole for use with an alignment pin which provides “accurate positioning of the…plates”.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Naylor et al (4,679,284) in view of Sear (5,964,015) in view of Buckmüller (7,353,575).
Regarding claim 4, the combined references teach, the insert plate (Naylor, 11, figures 1, 2a, 3 and 4), the two registration recesses on the insert plate (Naylor, 14 on 11).

Buckmüller, a jet for air interlacing multifilament textile yarn (Abstract), teaches, wherein the insert plate includes only a single a mounting hole between the two registration recesses on the insert plate with a mounting screw extending through the mounting hole but below the impact plate (11 includes a mounting hole for 31 between 35 on 11 with 31 extending through the mounting hole but below 10, “the nozzle body 10 is tightened precisely onto the nozzle body 11 via a tension screw 31 (FIG. 7c)… For the precise positioning of the nozzle body 10 with respect to the nozzle body 11, a fitting pin connection 35 is additionally provided”, Col. 7 ln. 13-14 and 21-23, figures 7a, 7b, 7c and 7d, Examiner notes: as shown in figures 7b , 7c and 7d, 31 is below 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the impact plate of Naylor a single mounting hole between the two registration recesses on the insert plate with a mounting screw extending through the mounting hole but below the impact plate as taught by Buckmüller, in order to provide an additional attachment for the impact plate for greater security.
Claim 29-31, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (6,609,278) in view of Sear (5,964,015).
Regarding claim 29, Ritter teaches, wherein the clamping and alignment pin has section extending through aligned openings in the insert plate and the impact plate and a section engagable with the base support (“It is preferred that both dowel pins 5, 5' are 
While Ritter discloses the clamping and alignment pin 4 as a bolt, Ritter fails to teach, wherein the clamping and alignment pin has an unthreaded section extending through aligned openings in the insert plate and the impact plate and a threaded section engagable with the base support.
Sear, a jet for air interlacing multifilament textile yarn (Abstract), teaches, wherein the clamping and alignment pin has an unthreaded section extending through aligned openings in the insert plate and the impact plate and a threaded section engagable with the base support (“Bolt 70 is not threaded to either of these two members but the head of this bolt 70 clamps the top plate 40 to the base 20 and both members are then held in place by the engagement of the threads to the support 90”, Col. 4 ln. 23-27, therefore, 70 has an unthreaded section extending through aligned openings in 20 and 40 and a threaded section engagable with 90, see figures 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the clamping and alignment pin of Ritter with an unthreaded section extending through aligned openings in the insert plate and the impact plate and a threaded section engagable with the base support, as taught 
Regarding claim 30, the combined references teach, wherein the other of the two alignment pins is unthreaded throughout its entire length (Ritter, 5’ is unthreaded, Col. 4 ln. 7-42, figures 1a and 1b, see also annotated figure 5b).
Regarding claim 31, the combined references teach, wherein the other of the two alignment pins extends into a slotted opening in the impact plate (Ritter, “It is preferred that both dowel pins 5, 5' are arranged on a common straight line (VE) together with bolt 4. This renders both an optimal dowel connection and frictional connection, and it facilitates a narrow separation for the yarn run (as is illustrated in FIG. 5b)”, Col. 5 ln. 19-24, “For this purpose the cover plate is fitted with a pocket bore…with a slightly enlarged diameter at the end of the bore and an alignment bore for the dowel pin in the insertion bore part”, Col. 3 ln 37-41, “The alignment bore 16 ends with a blind hole 30 which is used for a defined embodiment of the alignment bore 15”, Col. 5 ln. 27-29, therefore, 5’ extends into a slotted opening in 2, figure 3).
Regarding claim 35, Ritter teaches, a textile jet assembly comprising a insert plate and a impact plate forming a yarn channel and a threading slot therebetween with a jet orifice extending through the insert plate to communicate with the yarn channel (40 comprises 3 and 2 which form 41 and 43 with 44 extending through 3 to communicate with 41, Col. 5 ln. 49-53, figures 5a and 5b, see Col. 4 ln. 28-42, figures 1a-2b, Examiner notes: also figure 4a and Col. 5 ln. 44-46 which discloses 1 and/or 40), wherein the textile jet assembly is mountable on a base support through which a high 
While Ritter discloses the clamping and alignment pin, 4 as a bolt, Ritter fails to teach, wherein the clamping and alignment pin includes an unthreaded central section extending with a close fit through aligned bores in the insert plate and the impact plate.
Sear, a jet for air interlacing multifilament textile yarn (Abstract), teaches, wherein the clamping and alignment pin includes an unthreaded central section extending with a close fit through aligned bores in the insert plate and the impact plate (“Bolt 70 is not threaded to either of these two members but the head of this bolt 70 clamps the top plate 40 to the base 20 and both members are then held in place by the engagement of the threads to the support 90”, Col. 4 ln. 23-27, therefore, wherein 70 includes an unthreaded central section extending with a close fit through aligned bores in 20 and 40, see figures 1 and 2).

Regarding claim 36, the combined references teach, the clamping and alignment pin (Ritter, 4) and the impact plate (Ritter, 2).
The combined references fail to teach, wherein a compression sleeve is positioned on the clamping and alignment pin between a head on the clamping and alignment sleeve and the impact plate.
Sear, further teaches, wherein a compression sleeve is positioned on the clamping and alignment pin between a head on the clamping and alignment sleeve and the impact plate (“A camming sleeve or camming washer 60, which comprises a cylindrical or tubular member having one inclined face 62 is mounted on the camming bolt 70, between the head of this bolt and the top plate 40… As the camming bolt 70 is tightened, the inclined surface 62 on the camming sleeve 60 engages the inclined camming surface 54 on the top plate 40 and causes the top plate 40 to shift laterally toward the yarn channel 4”, Col. 4 ln. 29-38, therefore, 60 is positioned on 70 between a head on 70 and 40).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the clamping and alignment 
Regarding claim 37, the combined references teach, wherein the alignment pin extends through a circular opening in the insert plate and into a slot in the impact plate (Ritter, “It is preferred that both dowel pins 5, 5' are arranged on a common straight line (VE) together with bolt 4. This renders both an optimal dowel connection and frictional connection, and it facilitates a narrow separation for the yarn run (as is illustrated in FIG. 5b)”, Col. 5 ln. 19-24, “For this purpose the cover plate is fitted with a pocket bore…with a slightly enlarged diameter at the end of the bore and an alignment bore for the dowel pin in the insertion bore part”, Col. 3 ln 37-41, “The alignment bore 16 ends with a blind hole 30 which is used for a defined embodiment of the alignment bore 15”, Col. 5 ln. 27-29,  therefore, 5’ extends through a circular opening in 3 and into a slot in 2).
Regarding claim 38, the combined references teach, also including an insert plate clamping fastener in addition to the clamping and alignment pin on the same side of the yarn channel as the clamping and alignment pin (“It is preferred that both dowel pins 5, 5' are arranged on a common straight line (VE) together with bolt 4.  This renders both an optimal dowel connection and frictional connection, and it facilitates a narrow separation for the yarn run (as is illustrated in FIG. 5b)”, Col. 5 ln. 19-24, “two dowel pins are used with two parts to be joined. For this purpose, two essentially identical alignment bores are fitted on the one hand, and one alignment bore and one slot alignment bore on the other”, Col. 3 ln. 2-5, figures 1a-2b and “The dowel pin and .

Allowable Subject Matter
Claim 6-11, 13, 17-18 and 25-6 are allowed.
Claims 8-9, 11, 13, 17-18 and 26 are objected to as being dependent upon an objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 12 and 14-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.





    PNG
    media_image1.png
    387
    675
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    348
    663
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    458
    551
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    493
    613
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    418
    611
    media_image5.png
    Greyscale

Response to Arguments

Applicant's arguments regarding claims 1-2 and 5 filed February 15, 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “It is submitted, however, that Naylor '284 does not disclose an insert plate as claimed herein. That alone means that Naylor '284 does not disclose, suggest or render obvious these main components of the jet as originally claimed Claim 1 also recites an impact plate and an insert plate impact plates are mountable on a base. Two, not three such elements are disclosed in Naylor and there is nothing to suggest if or how the two parts 11, 12 of Naylor are to be mounted to a base. More specifically Naylor does not disclose any means for mounting both and insert and an impact plate to a base on the same side of the yarn channel by the two pins recited in Claim as amended.”, Examiner respectfully disagrees. Here, Naylor discloses an insert plate 11 and an impact plate 12 as required by the claim, in that 11 and 12 are on the same side of the yarn channel 15, as cited to above. While it may be true that Naylor does not disclose a base, Applicant’s amended claim merely recites “wherein the insert and impact plates are mountable on a base only on the same side of the yarn channel…”, here, since 11 and 12 are only on the same side of 15 , 11 and 12 of Naylor are able to be mounted on a base as claimed. Therefore, Applicant’s argument is unpersuasive.
In response to Applicant’s argument that “There is nothing to suggest that the screws also act to align the sides of the passageway 15, its inlet portion 16 or its outlet portion 17. The two screws 13 could be inserted into companion bores with upper and range of angular positions becomes a “term of degree” issue that is best solved by applicant amending the claim to specify the acceptable tolerance. Second, and perhaps more important this technique of using a separate alignment key is understood by applicant to be the means by which parts supplied by Ritter-Scragg, the assignee of Naylor '284, are aligned for air jets employing the Naylor invention. Therefore the two screws 13 would not be alignment pins”, Examiner respectfully disagrees. Here, Applicant argues that “The two screws 13 could be inserted into companion bores with upper and lower sections of the passageway 15 oriented in a range of angular positions if the screws were the only means of alignment provided in Naylor '284”, or that “Indeed alignment of the portions of the passageway 15 formed by the two parts 11, 12 could be provided by first inserting an alignment key in the bottom part of the V-shaped outlet portion 17 and then clamping or securing the two parts 11, 12 together by screws 13. An epoxy or other material could then be applied to prevent the screws 13 in place and the alignment key can then be withdrawn”, here, 
In response to Applicant’s argument that “Furthermore, the yarn channel 15 of Naylor '284 only extends from the orifice 23 toward the outlet guide (Section II) The portion between the orifice 23 and the inlet guide is angled. See Col. 2, line 66 to Col. 3 line 4 and Col. 3, lines 9-13 and Fig. 1. Claim 1 has been further amended to recite the "jet orifice communicating with and centrally positioned relative to the yarn channel" further distinguishing Claim 1 from Naylor '284”, Examiner notes that an angled jet orifice can be angled and still be centered , here, the orifice 23 of Naylor as shown in figure 4, is centered with respect to the yarn channel, even though the entire 23 (jet duct) is angled. Applicant has not claimed that the entire jet duct is centrally positioned, merely that the “jet orifice…centrally positioned relative to the yarn channel”, in which again, 23 as shown in figure 4, the orifice is centrally positioned relative to the yarn channel as claimed. Therefore, Applicant’s argument is unpersuasive.
In response to Applicant’s argument regarding claim 3, that “With regard to the rejection of Claim 3 it is believed that the screw hole 48 of Simmen (2003/0110754) does not receive a male alignment member, but merely a fastening screw”. Examiner respectfully disagrees. Here, Examiner relies on the Simmen reference to teach the structure of “the pair of female registration recesses in the impact plate comprise one hole extending through the impact plate and a slot extending only partially through the impact plate” as claimed, in which 48/47 in 40 comprise a hole for 48 extending through 
In response to Applicant’s argument regarding claim 4, that “Claim 4 has been amended to recite only a single mounting hole between the two registration recesses on the insert plate instead of the two mounting holes 38 and the hole for screw 31 as disclosed in Buchmuller (7,353,575). Applicant's invention eliminates the need for mounting screws on both sides of a yarn channel”, Examiner respectfully disagrees. Here, Examiner has not relied on the mounting hole 38 to teach the limitation. Here, the claim recites “the insert plate includes only a single mounting hole between the two registration recesses on the insert plate with a mounting screw extending through the mounting hole but below the impact plate”, in which 31 of Buchmuller discloses a single 31 that is between 35 and reads on the limitation as claimed, see rejection above. Therefore, since Examiner has not relied on the structure 38 of Buchmuller, Applicant’s argument is unpersuasive. Further, the Examiner has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the Naylor/Sear and Buchmuller references, and has provided all claimed structures with the combined references. Therefore, Applicant' s arguments are unpersuasive.
In response to Applicant’s argument regarding the Double Patenting rejection, Examiner is persuaded by Applicant’s argument, however in light of the amended claim 1 an updated Double Patenting rejection is made, see Double Patenting above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732